Name: Commission Regulation (EEC) No 98/88 of 14 January 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 1 . 88 Official Journal of the European Communities No L 11 /45 COMMISSION REGULATION (EEC) No 98/88 of 14 January 1988 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 4018/87 f), as amended by Regulation (EEC) No 38/88 (10) ; Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 4018/87 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES . Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136 /66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC ) No 3994/87 (2), and in particular Article 27 (4) thereof. Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3882/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza , rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 869/87 (6), and in particular Article 2 (3 ) thereof, Having regard to the opinion of the Monetary Committee , Whereas the target price and the monthly increments in the target price for colza , rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 (7) and (EEC) No 1918 /87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (u) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 15 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 14 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 377, 31 . 12 . 1987 (3) OJ No L 164, 24 . 6 . 1985 , p. 11 . 0 OJ No L 365, 24 . 12 . 1987 . p. 11 0 OJ No L 167, 25 . 7 . 1972. p v. 0 OJ No L 176, 1 . 7 . 1987, p. 3ft . 0 OJ No L 183, 3 . 7 . 1987. p. 14 . (8) OJ No L 183 , 3 . 7 . 1987 , p, 16 . 0 OJ No L 378 , 31 . 12 . 1987, p. 27 . H OJ No L 5, 8 . 1 . 1988 , p. 19 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53 , 1 . 3 . 1986, p. 47 . H OJ No L 183 , 3 . 7 . 1987, p. 18 . No L 11 /46 Official Journal of the European Communities 15. 1 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU):  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,487 20,890 21,431 21,827 22,482 22,482 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany \ (DM) 50,10 51,06 52,36 53,41 54,96 55,30  Netherlands (Fl ) 55,43 56,51 57,95 59,13 60,87 61,22  BLEU (Bfrs/Lfrs ) 980,70 1 000,08 1 026,11 1 044,41 1 075,97 1 070,57 -  France (FF) 146,32 149,34 153,14 155,55 160,56 16135  Denmark (Dkr) 176,18 179,71 184,47 187,94 193,72 191,71  Ireland ( £ Irl) 16,259 16,594 17,047 17,340 17,896 17,805  United Kingdom ( £') 11,181 11,446 11,819 12,078 12,540 12,397  Italy (Lit) 30 875 31 517 32 243 32 680 33 757 33 530  Greece (Dr) 1 593,86 1 616,21 1 684,70 1 696,80 1 796,67 1 717,52 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 041,16 3 103,33 3 155,09 3 202,12 3 304,90 3 270,70 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State ( Esc ) 3 964,1 1 4 026,74 4 118,44 4 166,14 4 283,80 4 201,95 15 . 1 . 88 Official Journal of the European Communities No L 11 /47 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,987 23,390 23,931 24,327 24,982 24,982 2. Final aids : I Ill (a) Seed harvested and processed in : I  Federal Republic of Germany I II (DM) 56,06 57,02 58,32 59,38 60,92 61,26  Netherlands (Fl) 62,12 63,20 64,64 65,82 67,56 67,90  BLEU (Bfrs/Lfrs) 1 100,87 1 120,24 1 146,28 1 164,58 1 196,13 1 190,73  France (FF) 165,01 168,03 171,83 174,24 179,25 180,04  Denmark (Dkr) 198,07 201,60 206,36 209,82 215,60 213,60  Ireland ( £ Irl) 1 8,338 18,673 19,126 19,418 19,974 19,884  United Kingdom ( £) 12,821 13,086 13,459 13,719 14,181 14,037  Italy (Lit) 868 35 509 36 236 36 672 37 749 37 523  Greece (Dr) 1 914,71 1 937,06 2 005,55 2 017,65 2 117,52 2 038,37 (b) Seed harvested in Spain and processed :  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 1 426,69 3 488,86 3 540,62 3 587,65 3 690,44 3 656,23 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 393,42 4 456,05 4 547,75 4 595,46 4 713,11 4 631,27 No L 11 /48 Official Journal of the European Communities 15 . 1 . 88 /1 \ \ / Y III Aids to sunflower seed (amounts per 100 kilograms) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 . Gross aids (ECU) :  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 32,092 32,282 32,614 32,946 33,277 2 . Final aids : (a) Seed harvested and processed in ( j :  Federal Republic ot Germany (DM) 77,76 78,23 79,05 79,97 80,77  Netherlands (Fl ) 86,45 86,97 87,87 88,88 89,77  BLEU (Bfrs/Lfr ; 1 538,57 1 547,64 1 563,57 1 578,74 1 594,62  France (FF) 233,18 234,50 236,63 238,49 240,91  Denmark (Dkr) 277,83 279,44 282,33 285,21 288,08  Ireland ( £ Irl) 25,919 26,065 26,332 26,564 26,833  United Kingdom ( £ ) 18,830 18,919 19,120 19,320 19,519  Italy (Lit) 44 437 49 709 50 070 50 384 50 896  Greece (Dr) 3 099,1 8 3 077,72 3 102,54 3 097,22 3 131,01 (b) Seed harvested in Spain and processed : Ill  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State ( Pta ) 3 641,00 3 669,08 3 685,81 3 721,34 3 771,40 (c) Seed harvested in Portugal and processed : I  in Portugal (Est ) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 377,44 6 398,85 6 450,79 6 485,47 6 541,07  in another Member Slate ( Esc) 6 192,85 6 213,64 6 264,07 6 297,75 6 351,75 3 . Compensatory aids :  in Spain (Pta) 3 585,80 3 613,88 3 630,62 3 675,34 3 725,41 4. Special aid :  in Portugal (Esc) 6 192,85 6 213,64 6 264,07 6 297,75 6 351,75 (') For seed harvested in the Community a -  - - instituted at 1 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,0657 50 2,060430 2,055450 2,050070 2,050070 2,034540 Fl 2,320740 2,316840 2,313050 2,309110 2,309110 2,297040 Bfrs/Lfrs 43,1 98000 43,210100 43,211900 43,209400 43,209400 43,222300 FF 6,97 / 1 60 6,990480 7,002620 7,017800 7,017800 7,060230 Dkr 7.937920 / ,954660 7,970790 7,986170 7,986170 8,036130 £ Irl 0,7774 56 0,778581 0,779779 0,781092 0,781092 0,785789 £ 0 ,592606 0,693773 0,694914 0,696010 0,696010 0,699401 Lit i 518,67 1 523,99 1 529,56 1 535,49 1 535,49 1 553,24 Dr 164,13500 166,33800 168,31000 170,38100 170,38100 176,18600 Esc 1 69,67300 170,92500 172,10800 173,69100 173,69100 176,87900 Pta 140,39200 141,18400 141,76900 142,46800 142,46800 144,35900